Citation Nr: 0333659	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  01-03 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stroke, to include as secondary to service-connected 
disabilities.  

2.  Entitlement to service connection for left knee 
disability, to include as secondary to service-connected 
right knee disability.  

3.  Entitlement to total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

(The issue of whether a finding that the veteran was 
infeasible for vocational rehabilitation under chapter 31, 
title 38, United States Code, was proper is the subject of a 
separate action under Docket No. 02-03 575A.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and March 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

Although the veteran requested a Travel Board hearing in his 
substantive appeal received in April 2001, in which he 
claimed, among other things, that he was unemployable, he 
indicated in his substantive appeal of September 2002 that he 
did not want a hearing before the Board.  


REMAND

The record shows that the veteran is claiming entitlement to 
service connection for residuals of a stroke secondary to his 
service-connected disabilities and the stress that he claims 
those disabilities have caused.  Although the RO referred to 
nonservice-connected stroke residuals in denying the 
veteran's claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) and in finding him infeasible for 
vocational rehabilitation, it is unclear from the record 
whether the veteran sustained a stroke in 1997 as claimed.  A 
VA neurology consultation in February 1998 culminated in 
impressions of Bell's palsy versus acoustic neuroma.  

Moreover, it does not appear that the record contains 
pertinent VA treatment reports of the veteran from the VA 
Medical Center, Bay Pines, Florida, since July 2001.  It is 
also the case that the veteran might have relevant treatment 
reports in his possession or have confused his neurologic 
disorder with residuals of a cerebrovascular accident 
(stroke).  

The record further shows that when the veteran underwent a VA 
orthopedic examination in June 2000, an opinion was not 
rendered on whether the veteran's service-connected right 
knee disability aggravated his nonservice-connected left knee 
disability to a measurable degree such as to warrant 
secondary service connection under Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected disability, the veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  A medical opinion should be 
requested.  

Although the VA orthopedic examiner stated in June 2000 that 
he did not see any significant chance for the veteran to have 
enough medical or surgical therapy ever to be employable, it 
is unclear whether this opinion was predicated solely on the 
severity of the veteran's service-connected disabilities, as 
is necessary for a TDIU to be warranted.  See 38 C.F.R. § 
4.16 (2003); Blackburn v. Brown, 4 Vet. App. 395, 398 (1993) 
(entitlement to a TDIU must be established solely on the 
basis of impairment arising from service-connected 
disorders).  A medical opinion is necessary in order to 
disassociate, if possible, nonservice-connected factors from 
service-connected factors in determining whether a TDIU is 
for application.  

The VA examination report of June 2000 indicates that the 
veteran "has an appeal put in for Social Security 
disability."  The records of a Social Security determination 
finding the veteran unemployable would be relevant to the 
pending claim for a TDIU and should therefore be sought and 
associated with the record.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  

The record also shows that the veteran was initially given 
notice of his rights and responsibilities in the claims 
process, pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, in a letter 
dated in April 2001.  The veteran was requested to submit any 
additional information or evidence to the RO within 60 days 
from the date of the notice.  The veteran was informed that 
if the RO did not receive any information or evidence in the 
veteran's possession within that time, the RO "will continue 
processing your NOD or appeal with the evidence we have 
received."  

The statement of the case issued to the veteran in September 
2002 with respect to his claim for a TDIU included the 
regulations implementing the VCAA that became effective on 
August 29, 2001.  Those regulations included 38 C.F.R. § 
3.159(b)(1), which states in pertinent part that if a 
claimant did not respond within 30 days to a VA request for 
pertinent evidence or information in his possession that 
might substantiate his claim, VA could decide the claim prior 
to the expiration of the one-year period provided in the VCAA 
(38 U.S.C.A. § 5103(b) (West 2002)) based on all the 
information and evidence contained in the file.  

On September 22, 2003, the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day time limit set 
forth in 38 C.F.R. § 3.159(b)(1), finding that it was 
incompatible with the statute under which it was promulgated.  
The Federal Circuit stated:  

We reject the government's arguments 
and conclude that the thirty-day time 
limitation contained in the challenged 
regulation is an unreasonable exercise of 
VA's discretion.  We recognize that the 
plain language of [38 U.S.C.] § 5103(b) 
only prohibits VA from paying any benefit 
based on a claim application if 
information or evidence requested is not 
received within one year of the notice.  
While there may be a technical argument 
that the challenged regulation may not 
directly contradict § 5103(b)(1) on its 
face, we conclude that this regulation is 
not a reasonable implementation of 
congressional intent expressed in the 
plain language of the statute.  The 
statute is clearly intended to provide 
claimants with one year to submit the 
requested evidence.  

. . . .

The issue with respect to the one-
year and thirty-day time frames, however, 
arises solely with regard to a notice to 
a claimant "of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary that is 
necessary to substantiate a claim."  38 
U.S.C. § 5103(a) (emphasis added).  
Stated another way, statutory provision § 
5103(a), and therefore regulatory 
provision § 3.159, apply only when a 
claim cannot be granted in the absence of 
additional necessary information 
described in the notice.  To the extent 
that some new circumstance obviates the 
need for the additional information 
requested, we presume the notice would 
immediately be retracted and the benefit 
awarded.  Otherwise, § 5103(a)(1) clearly 
establishes one year as an outer limit 
for a claimant to submit the additional 
necessary information or evidence.  
Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) ("the DAV case").  
Thus, the question is whether a premature 
denial of a claim, short of one year, 
with the promise to reopen reasonably 
satisfies the one-year requirement.  We 
hold that it does not.  

Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

The Federal Circuit noted, however, that if VA is able to 
substantiate a claim for benefits without the need for 
additional information or evidence, there would be no basis 
for concluding that § 5103 would preclude such an award 
before the expiration of one year.  Id.  


In view of the foregoing, this case is REMANDED for the 
following action:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for residuals of 
a stroke or for left knee disability 
since January 1, 1997.  After securing 
the necessary release, the RO should 
obtain these records and associate them 
with the claims file.  In any case, the 
RO should obtain any pertinent treatment 
records of the veteran from the VA 
Medical Center (VAMC), Bay Pines, 
Florida, since July 2001.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

4.  After the foregoing actions have been 
accomplished to the extent possible, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of any current left 
knee disability.  Any indicated studies 
should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner is requested to review the 
record and render an opinion as to 
whether it is at least as likely as not 
(50 percent probability) that the 
service-connected right knee disability 
caused, or permanently worsened to a 
measurable degree any current left knee 
disability.  A rationale should be given 
for any opinion expressed.  

5.  The veteran should be afforded a VA 
examination to determine the effect of 
his service-connected disabilities on his 
employability.  The examiner is requested 
to review the record and render an 
opinion as to the effect of all service-
connected disabilities on the veteran's 
ability to secure or follow a 
substantially gainful occupation.  The 
examiner is also requested to render an 
opinion as to whether the record shows 
that the veteran has sustained a stroke 
and, if so, the etiology of the stroke.  
A rationale should be given for any 
opinion expressed.  

6.  Following any further indicated 
development, the RO should review the 
record and readjudicate the issues in 
appellate status.  If the benefits sought 
on appeal are not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



